Lawrence, Judge:
This appeal for reappraisement was submitted on the following stipulation:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or price at the time of exportation of the merchandise involved herein, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade for home consumption, plus when not included in such price, the cost of all containers of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is 3 shillings 9 pence per dozen, less 3% per centum discount, plus 5 per centum compulsory surcharge, plus cases and packing, less consular fee.
It is further stipulated and agreed that there is no higher export value for the merchandise herein at the time of exportation.
* if: * * * * *
Upon the agreed facts, I find the foreign value of the involved merchandise to which this appeal relates, as that value is defined *340in section 402 (c) of the Tariff Agí of 1930 as amended by the Customs Administrative Act of 1938, to be the proper basis for determining the value of said merchandise, and that such value is 3 shillings 9 pence per dozen, less 3K per centum discount, plus 5 per centum compulsory surcharge, plus cases and packing, less consular fee.
Judgment will be entered accordingly.